Perlin, C. J. Claimant, Standard Oil Company, seeks to recover $1,873.65 for sales of merchandise to various departments of the State of Illinois during the years of 1960 and 1961. In addition to the complaint filed on July 5, 1962 and the exhibits attached thereto, the record consists of a motion of respondent to dismiss, because of lack of an attorney’s appearance for claimant; an order denying such motion to dismiss; a stipulation of the parties; and an order of the Chief Justice waiving briefs. The stipulation entered into between the parties hereto includes the following: “1, That claimant is a corporation engaged in the manufacture and sale of petroleum and petroleum products. 2. That, during the years 1960 and 1961, certain sales of gasoline, oils, greases, tires, tubes and services were made to various departments of the State of Illinois by claimant, acting through its dealers, agents and employees, and that claimant is lawfully authorized to file its said claim in the Court of Claims of the State of Illinois, and receive payment for all of said items aforesaid. 3. That claimant has tendered to the various departments of government of the State of Illinois invoices and statements for the merchandise' purchased by the State of Illinois, but payment was refused, because said statements and invoices were not received by the proper department or departments in time to be included within the appropriations of the Seventy-Second General Assembly of the State of Illinois, which adjourned June 30, 1961. 4. That, since the filing of its said claim with the Court of Claims of the State of Illinois, the sales charges or schedules attached to said complaint have been verified and confirmed by each of the departments of the State of Illinois, which show an aggregate indebtedness of $1,873.65. 5. That no third person, nor anyone else, has any interest in said claim, and that said sum of $1,873.65 is lawfully due claimant from the State of Illinois.” This Court has consistently held that claims based upon satisfactory merchandise and reasonable bills will be allowed when appropriations for the biennium have lapsed before the bills have been submitted, and there was sufficient money on hand at the time the merchandise was furnished. Claimant, Standard Oil Company, is hereby awarded $1,873.65.